Order entered May 21, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01511-CR

                        ANTHONY SHANE KILLEBREW, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-81884-2012

                                             ORDER
       The Court REINSTATES the appeal.

       On April 22, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel William Schultz; (3)

counsel’s explanation for the delay in filing appellant’s brief is his workload and some family

health issues; and (4) appellant’s brief will be filed by June 18, 2014.

       We ORDER appellant to file his brief by JUNE 18, 2014. Because appellant’s brief is

more than two months overdue, no further extensions will be granted absent a showing of

extraordinary circumstances.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                               /s/    LANA MYERS
                                                      JUSTICE